           Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 1 of 26




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



     CRYSTAL B. O’NEILL,                         No.
               Plaintiff

               V
                                                 Civil Action – Law
     GANNETT FLEMING, INC. and JUDY
     HRICAK,                                     (Electronically Filed)
              Defendants
                                                 Jury Trial Demanded



                                       COMPLAINT

AND NOW, TO WIT, comes Plaintiff, Crystal B. O’Neill, by and through her counsel,

Solomon Z. Krevsky, Esquire and Krevsky Bowser, LLC and files the following

Complaint:

                                       Introduction

1.      Plaintiff Crystal B. O’Neill (“Plaintiff” or “O’Neill”) brings this action against

        her former employer, Defendant Gannett Fleming, Inc. (“Corporate

        Defendant” or “Gannett”) and Defendant Judy Hricak (“Individual

        Defendant” or “Hricak”), for claims arising under Title VII of the Civil Rights
       Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 2 of 26




     Act of 1964, as amended, 42 U.S.C. §2000 et seq (“Title VII”), Section 102 of

     the Civil Rights Act of 1991, 42 U.S.C. §1981(a), and the Pennsylvania

     Human Relations Act, 43 P.S. §951, et seq. (“PHRA”).

2.   This is an action brought to remedy violations of Plaintiff’s civil rights and to

     correct unlawful employment practices that discriminate on the basis of

     sex/gender, and to provide appropriate relief to Plaintiff who was adversely

     affected by such practices. Plaintiff was subjected to a misogynistic and

     abusive work environment by agents of the Defendant and retaliated

     against as a result of her opposition to and rejection of same. The unlawful

     discrimination and retaliation resulted in the Constructive Discharge of

     Plaintiff’s employment with Corporate Defendant effective March 29, 2019.

3.   Plaintiff alleges, inter alia, that she was subjected to a work environment

     replete with gender discrimination, harassment and misogyny. Plaintiff’s

     complaints of same were met with overt retaliation which resulted in a

     hostile work environment. Corporate Defendant failed to take proper or

     effective action to prevent or remedy the offensive and discriminatory

     conduct. Plaintiff was retaliated against by Corporate Defendant as a result

     of her opposition to the gender discrimination at work. As a result of the
       Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 3 of 26




     hostile work environment and retaliation, Plaintiff suffered significant

     pecuniary losses and emotional distress.

                        Parties, Jurisdiction, and Venue

4.   Plaintiff O’Neill is an adult female who, at all times relevant hereto, resided

     in the Commonwealth of Pennsylvania and was formerly employed by

     Corporate Defendant.

5.   Corporate Defendant is a global infrastructure engineering firm specializing

     in the areas of natural resources, professional engineering, earth sciences,

     geospatial, construction services and facilities and provides planning,

     design, technology, and construction management service for a range of

     markets and disciplines.

6.   At all relevant times hereto, Plaintiff worked at Corporate Defendant’s

     corporate headquarters located at 207 Senate Avenue, Camp Hill

     (Cumberland County), Pennsylvania.

7.   At all relevant times hereto, Individual Defendant Hricak served as

     Corporate Defendant’s Vice President and Chief Communications Officer.

8.   Defendant is an “Employer” as that term is defined under and pursuant to

     Title VII and the PHRA.
        Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 4 of 26




9.    This Court has jurisdiction over Plaintiff’s legal claims pursuant to 28 U.S.C.

      §1331 as this case arises under Title VII. Moreover, this Court has

      jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §1367.

10.   Venue lies within the Middle District of Pennsylvania pursuant to 28 U.S.C.

      §1391(b) as the facts and circumstances, acts and/or omissions and

      incidents and/or actions alleged herein took place in this judicial district.

11.   All preconditions to the filing of this action, by way of pursuit of

      administrative remedies have been satisfied. Plaintiff timely filed her

      Charge of Discrimination with the Pennsylvania Human Relations

      Commission (“PHRC”), said charge being dual filed with the U. S. Equal

      Employment Opportunity Commission (“EEOC”).

12.   Plaintiff sought from the EEOC a Notice of Right to Sue with respect to the

      above-referenced Charge of Discrimination. The EEOC issued its Notice of

      Right to Sue on May 7, 2021.

                                  Underlying Facts

13.   At all relevant times hereto, Plaintiff was a member of a class of individuals

      protected against discrimination and harassment in the workplace on

      account of her sex/gender, female.
        Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 5 of 26




14.   Plaintiff commenced employment with Corporate Defendant on November

      14, 2016 as Manager of Corporate Communications for the Department of

      Corporate Communications and Marketing.

15.   On or about March 17, 2018, Plaintiff was promoted by Individual

      Defendant Hricak to the position of Sr. Manager Corporate

      Communications.

16.   As Sr. Manager Corporate Communications, Plaintiff reported to Individual

      Defendant Hricak.

17.   However, as Sr. Manager Corporate Communications, Plaintiff worked

      closely with John Mullan (“Mullan”), Corporate Defendant’s Business

      Development Practice Manager.

18.   Upon information and belief, as Business Development Practice Manager,

      Mullen had actual and/or apparent authority to take actions with respect to

      Plaintiff that had the capacity to affect the terms and conditions of

      Plaintiff’s employment with Corporate Defendant.

         Plaintiff Lodges Report of Gender Discrimination/Harassment

19.   On July 31, 2018, Plaintiff lodged with Hricak a formal complaint of gender

      harassment and discrimination (“Complaint of Gender Discrimination”)
           Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 6 of 26




      concerning Mullan’s misogynistic comments, attitudes and behaviors

      directed to Plaintiff and other women employed by Corporate Defendant.

20.   The substance of Plaintiff’s Complaint of Gender Discrimination focused on

      Mullan’s misogynistic attitude and abusive behaviors that served to devalue

      and marginalize women as professionals in the workplace. Specifically,

      Plaintiff:

      a.      Expressed concern regarding Mullan’s treatment of Elisha Miller,

              who resigned from employment with Corporate Defendant on July

              27, 2018 after only six months of employment because of Mullan’s

              abusive behavior towards her, as well as his poor treatment of

              women at the company in general;

      b.      Recounted instances of Mullan’s treatment of Elisha Miller that

              Plaintiff had witnessed including, but not limited to, screaming at and

              berating Ms. Miller in front of other employees and disparaging Ms.

              Miller to company contractors;

      c.      Recounted instances where Mullan referred to Plaintiff and Ms.

              Miller as “sweetie” and used other gender-derogatory terms when

              referring to women in general or to Ms. Miller and Plaintiff in

              particular;
           Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 7 of 26




      d.      Noted that Ms. Miller had earlier communicated her concerns of

              Mullan’s abusive gender-based harassment to Mullan’s superior,

              Corporate Defendant’s Chief Operating Officer, Paul Nowicki, who,

              upon information and belief, failed to launch an investigation or

              otherwise take measures reasonably calculated to prevent, correct or

              remedy gender harassment and discrimination in the workplace;

      e.      Expressed concern that COO Nowicki’s failure to effectively address

              Mullan’s gender harassment and discrimination would serve as tacit

              approval of such behavior, and questioned how Mullan was

              permitted to treat female employees so poorly and yet continue to

              advance within the organization; and

      f.      Shared her observation that Mullan’s conduct was directed only at

              female employees and that she had never observed Mullan directing

              harassing, demeaning, hostile and abusive behaviors to similarly

              situated men employed by Corporate Defendant.

21.   By lodging her Complaint of Gender Discrimination, Plaintiff opposed a

      practice forbidden by the PHRA and Title VII; namely, gender harassment

      and discrimination.
        Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 8 of 26




22.   On the same day that Plaintiff lodged her Complaint of Gender

      Discrimination, Holly Baskinger, a managerial agent for Corporate

      Defendant, embedded a 2018 Chairman & President’s Second Quarter

      Livestream in a Yammer post noting that Chief Executive Officer, Robert

      Scaer, laughed at an online audience question regarding how many women

      might be appointed stockholders and senior associates. Ms. Baskinger

      responded that the question is not laughable and that she was

      disheartened by the CEO’s response.

23.   Ms. Baskinger’s post triggered more than a dozen comments over the

      ensuing days. In response to one such comment, Ms. Baskinger highlighted

      company statistics that expose a corporate culture of gender bias (e.g. 28%

      of staff are women but only 8% of stockholders are women; only 1 woman

      and 15 men have been appointed stockholders in the past 4 years), and

      shared that “There’s something in this firm’s DNA that will allow a woman

      to advance only so far and someone should call it like it is. I stand by my

      post. It was upsetting to hear people and our leader laughing at that

      question”.

24.   In response to Plaintiff’s Complaint of Gender Discrimination, Individual

      Defendant Hricak was entirely dismissive indicating “I am sure there are
           Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 9 of 26




      other reasons Ms. Miller resigned” (or words to that effect), and that

      “Mullan is just that way…he’s from New York…” (or words to that effect).

25.   In response to Plaintiff’s Complaint of Gender Discrimination, Corporate

      Defendant failed to launch an investigation or otherwise take measures

      reasonably calculated to prevent, correct or remedy gender harassment

      and discrimination in the workplace.

                       Defendants Retaliate Against Plaintiff

26.   On August 10, 2018, ten days after Plaintiff’s Complaint of Gender

      Discrimination, Individual Defendant Hricak demoted Plaintiff from Sr.

      Manager Corporate Communications to Sr. Communications Strategist and

      removed from Plaintiff all supervisory responsibilities.

27.   Plaintiff believes and therefore avers that the above-refenced demotion

      was in retaliation for Plaintiff’s Complaint of Gender Discrimination.

28.   Over the ensuing months and continuing through and including March 15,

      2019, Individual Defendant Hricak:

      a.      Subjected Plaintiff’s work to heightened and unreasonable scrutiny;

      b.      Generally ignored Plaintiff and otherwise treated her as a pariah;

      c.      Marginalized Plaintiff’s role, responsibility and authority within the

              organization;
           Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 10 of 26




      d.       Isolated Plaintiff from management and/or departmental team

               meetings;

      e.       Communicated with Plaintiff (both verbally and in writing) in a terse,

               agitated and confrontational manner;

      f.       Recommended that Plaintiff’s compensation be significantly reduced;

      g.       Imposed upon Plaintiff an unreasonable mandate that she update

               Hricak on her whereabouts at all times while at work;

      h.       Falsely accused Plaintiff of failing to keep the Corporate

               Communications Department abreast of project developments,

               causing the team to experience operational delays;

      i.       Falsely accused Plaintiff of failing to complete assignments in a timely

               manner;

      j.       Disparaged Plaintiff to colleagues, management, and executive

               management; and

      k.       Purposefully interfered with and/or sabotaged Plaintiff’s ability to

               perform her job.

29.   Plaintiff believes and therefore avers that the conduct described in

      Paragraphs 28.a. through 28.k. above was in retaliation for Plaintiff’s

      Complaint of Gender Discrimination (“Unlawful Retaliation”).
        Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 11 of 26




              Plaintiff is Constructively Discharged from Employment

30.   The Unlawful Retaliation, as more fully described above, caused Plaintiff to

      become upset, emotionally distressed, fearful and mentally tormented.

31.   As a result of the unremedied and unabated gender

      discrimination/harassment and Unlawful Retaliation, Plaintiff was forced to

      involuntarily terminate her employment with Corporate Defendant by

      tendering her notice of departure on March 15, 2019 effective March 29,

      2019.

32.   The Unlawful Retaliation, as more fully described above, was sufficiently

      severe and pervasive such that the work environment became so caustic,

      toxic, and intolerable as to compel Plaintiff to involuntarily separate her

      employment with Corporate Defendant (“Constructive Discharge”).

33.   On March 22, 2019, Plaintiff was asked to meet with Tracy Heyman and Bill

      Shartle, Corporate Defendant’s Employee Relations Managers, so that an

      exit interview could be conducted.

34.   At the exit interview, Plaintiff reiterated the substance of her Complaint of

      Gender Discrimination and explained that she had lodged a formal

      complaint of gender harassment and discrimination with Hricak, and that
        Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 12 of 26




      Hricak dismissed Plaintiff’s concerns without taking any action to

      investigate the issue or remedy the problem.

35.   At the exit interview, Plaintiff explained that she and others have observed

      Hricak to undermine her female staff and treat them more harshly than

      similarly situated men. Plaintiff provided specific examples of such

      conduct.

36.   At the exit interview, Plaintiff explained that she believed Hricak retaliated

      against Plaintiff in response to the Complaint of Gender Discrimination and

      detailed the Unlawful Retaliation described in Paragraphs 28.a. through

      28.k. above.

37.   The Constructive Discharge of Plaintiff’s employment was the result of

      Defendants’ official action or inaction, as more fully described above.

38.   Plaintiff’s response to the caustic and intolerable workplace resulting in the

      Constructive Discharge of Plaintiff’s employment was reasonable given the

      totality of the circumstances.

39.   The demotion and Constructive Discharge of Plaintiff’s employment

      constitutes adverse employment action.
           Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 13 of 26




                                           COUNT I
      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000 et seq
                     CRYSTAL B. O’NEILL V. GANNETT FLEMING, INC.
                      RETALIATION - HOSTILE WORK ENVIRONMENT

40.      Plaintiff repeats and repleads Paragraphs 1 through 39 of this Complaint, as

         more fully set forth at length and incorporates herein by reference.

41.      Title VII prohibits retaliation against employees who have complained of

         gender/harassment in the workplace, opposed unlawful acts, and/or

         lodged a good faith report of gender discrimination/harassment, among

         other things.

42.      Plaintiff possessed a good faith belief that Mullan’s gender harassment and

         discrimination was unlawful.

43.      As a result, Plaintiff lodged a Report of Gender Discrimination with

         Defendants.

44.      Plaintiff’s Report of Gender Discrimination constitutes legally protected

         activity.

45.      Commencing in August 2018 and continuing through March 15, 2019

         Plaintiff was subjected on a regular basis to Unlawful Retaliation, as more

         fully described above.
        Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 14 of 26




46.   At all relevant times hereto, Individual Defendant Hricak and Mullan served

      as a managerial agents for Corporate Defendant.

47.   At all relevant times hereto, Individual Defendant Hricak was aided in

      accomplishing the Unlawful Retaliation by virtue of her position as a

      managerial agent for Corporate Defendant and as Plaintiff’s immediate

      supervisor.

48.   The Unlawful Retaliation was offensive to Plaintiff and would have been

      offensive to a reasonable person under similar circumstances.

49.   The Unlawful Retaliation was severe in that it caused Plaintiff to become

      upset, emotionally distressed, fearful, and mentally tormented.

50.   The Unlawful Retaliation caused Plaintiff to become intimidated and

      threatened.

51.   The Unlawful Retaliation was regular or pervasive and occurred on a

      frequent, if not daily, basis.

52.   The Unlawful Retaliation was uninvited, unwelcome, and unwanted by the

      Plaintiff.

53.   The Unlawful Retaliation was sufficiently severe or pervasive to

      detrimentally alter the terms and conditions of Plaintiff’s employment and

      create for her a hostile and abusive work environment.
        Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 15 of 26




54.   The Unlawful Retaliation was so severe and/or pervasive such that a

      reasonable employee would have found Defendants’ action materially

      adverse and otherwise dissuade a reasonable worker from making or

      supporting a charge of discrimination of engage in other legally protected

      activity.

55.   The demotion and Unlawful Retaliation, as more fully described above, was

      of a continuing nature and therefore constitutes a continuing violation of

      law up to and including the Constructive Discharge of Plaintiff’s

      employment on March 29, 2019.

56.   The Unlawful Retaliation, as more fully described above, resulted in adverse

      employment action, including the Constructive Discharge of Plaintiff’s

      employment on March 29, 2019.

57.   As a direct and proximate result of Defendants’ actions, as more fully

      described above, Plaintiff has suffered and will continue to suffer loss of

      employment, lost wages and benefits, and future lost wages and benefits,

      and claim is made therefor.

58.   Plaintiff is entitled to reinstatement with the same seniority status that she

      possessed before the retaliatory actions took place, or front pay if

      reinstatement is not feasible.
        Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 16 of 26




59.   As a direct and proximate result of Defendants’ actions, as more fully

      described above, Plaintiff has sustained extreme mental anguish, severe

      anxiety, personal humiliation, painful embarrassment, disruption of

      personal life and loss of enjoyment in life, and claim is made therefor.

60.   As a direct and proximate result of Defendants’ actions, as more fully

      described above, Plaintiff has sustained an impairment of earning power

      and earning capacity, and claim is made therefor.

61.   The actions and/or omissions of Defendants, as more fully described above,

      were extreme and outrageous, egregious, and undertaken with malice,

      with the direct intent to harm Plaintiff, and/or with callous disregard for

      Plaintiff’s well-being, and with reckless indifference to Plaintiff’s statutorily

      protected rights. Moreover, Defendants engaged in no good faith effort to

      comply with the law or Plaintiff’s civil rights, and Plaintiff is thereby entitled

      to punitive damages, and claim is made therefor.

62.   Plaintiff is further entitled to recover reasonable attorney fees and

      litigation expenses pursuant to Title VII, and claim is made therefor.
           Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 17 of 26




                                           COUNT II
      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000 et seq
                     CRYSTAL B. O’NEILL V. GANNETT FLEMING, INC.
                        RETALIATION - CONSTRUCTIVE DISCHARGE

63.      Plaintiff repeats and repleads Paragraphs 1 through 62 of this Complaint, as

         more fully set forth at length and incorporates herein by reference.

64.      Title VII prohibits retaliation against employees who have complained of

         sexual harassment in the workplace, opposed unlawful acts, and/or lodged

         a good faith report of gender harassment/discrimination, among other

         things.

65.      Plaintiff possessed a good faith belief that Mullan’s gender discrimination

         and harassment was unlawful.

66.      As a result, Plaintiff lodged a Report of Gender Discrimination with

         Defendants.

67.      Plaintiff’s Report of Gender Discrimination constitutes legally protected

         activity.

68.      Commencing in August 2018 and continuing through March 15, 2019

         Plaintiff was subjected on a regular basis to Unlawful Retaliation, as more

         fully described above.
           Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 18 of 26




69.   The Unlawful Retaliation, as more fully described above, resulted in

      tangible adverse employment action and/or the loss of tangible

      employment benefits including, but not limited to, the following:

      a.       Substantially disrupting Plaintiff’s working conditions;

      b.       Demoting Plaintiff from Sr. Manager Corporate Communications to

               Sr. Communications Strategist and removing from Plaintiff all

               supervisory responsibilities;

      c.       Subjecting Plaintiff’s work performance to heightened and

               unreasonable scrutiny;

      d.       Falsely accusing Plaintiff of performing her job deficiently or in an

               unsatisfactory manner;

      e.       Falsely accusing Plaintiff of failing to complete assignments in a

               timely manner;

      f.       Marginalizing Plaintiff’s role, responsibility and authority within the

               organization;

      g.       Isolating Plaintiff from management and/or departmental team

               meetings;

      h.       Interfering with and/or sabotaged Plaintiff’s ability to perform her

               job;
           Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 19 of 26




      i.       Disparaging Plaintiff to colleagues, management, and executive

               management;

      j.       Imposing upon Plaintiff an unreasonable mandate that she update

               Hricak on her whereabouts at all times while at work;

      k.       Creating for Plaintiff a hostile and abusive working environment; and

      l.       Constructively terminating Plaintiff’s employment.

70.   The Unlawful Retaliation was such that a reasonable employee would have

      found Defendants’ actions materially adverse and otherwise dissuade a

      reasonable worker from making or supporting a charge of discrimination of

      engage in other legally protected activity.

71.   The Constructive Discharge of Plaintiff’s employment was the result of

      Defendants’ official action or inaction, as more fully described above.

72.   Plaintiff’s response to the caustic and intolerable workplace resulting in the

      Constructive Discharge of Plaintiff’s employment was reasonable given the

      totality of the circumstances.

73.   Defendants constructively discharged Plaintiff’s employment in retaliation

      for her Complaint of Gender Discrimination.

74.   The demotion and Constructive Discharge of Plaintiff’s employment

      constitutes adverse employment action.
        Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 20 of 26




75.   The demotion and Unlawful Retaliation, as more fully described above, was

      of a continuing nature and therefore constitutes a continuing violation of

      law up to and including the Constructive Discharge of Plaintiff’s

      employment on March 29, 2019.

76.   The Unlawful Retaliation, as more fully described above, resulted in adverse

      employment action, including the Constructive Discharge of Plaintiff’s

      employment on March 29, 2019.

77.   As a direct and proximate result of Defendants’ actions, as more fully

      described above, Plaintiff has suffered and will continue to suffer loss of

      employment, lost wages and benefits, and future lost wages and benefits,

      and claim is made therefor.

78.   Plaintiff is entitled to reinstatement with the same seniority status that she

      possessed before the retaliatory actions took place, or front pay if

      reinstatement is not feasible.

79.   As a direct and proximate result of Defendants’ actions, as more fully

      described above, Plaintiff has sustained extreme mental anguish, severe

      anxiety, personal humiliation, painful embarrassment, disruption of

      personal life and loss of enjoyment in life, and claim is made therefor.
        Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 21 of 26




80.   As a direct and proximate result of Defendants’ actions, as more fully

      described above, Plaintiff has sustained an impairment of earning power

      and earning capacity, and claim is made therefor.

81.   The actions and/or omissions of Defendants, as more fully described above,

      were extreme and outrageous, egregious, and undertaken with malice,

      with the direct intent to harm Plaintiff, and/or with callous disregard for

      Plaintiff’s well-being, and with reckless indifference to Plaintiff’s statutorily

      protected rights. Moreover, Defendants engaged in no good faith effort to

      comply with the law or Plaintiff’s civil rights, and Plaintiff is thereby entitled

      to punitive damages, and claim is made therefor.

82.   Plaintiff is further entitled to recover reasonable attorney fees and

      litigation expenses pursuant to Title VII, and claim is made therefor.
        Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 22 of 26




                                  COUNT III
             Pennsylvania Human Relations Act, 43 P.S. §951, et seq.
         CRYSTAL B. O’NEILL V. GANNETT FLEMING, INC. and JUDY HRICAK
                                 RETALIATION

83.   Plaintiff repeats and repleads Paragraphs 1 through 82 of this Complaint, as

      more fully set forth at length and incorporates herein by reference.

84.   The actions and/or omissions identified herein, as more fully set forth

      above and incorporated hereto by reference, violate the Pennsylvania

      Human Relations Act, 43 P.S. §955 et seq.

85.   Specifically, the actions and or inactions by corporate defendant constitute

      discrimination/retaliation against plaintiff because she opposed an

      unlawful practice under the PHRA; namely, gender/sex discrimination.

86.   The Unlawful Retaliation was sufficiently severe or pervasive to

      detrimentally alter the terms and conditions of Plaintiff’s employment and

      create for her a hostile and abusive work environment.

87.   The Unlawful Retaliation, as more fully described above, resulted in a

      hostile and abusive work environment for Plaintiff, as more fully described

      above.

88.   The Unlawful Retaliation, as more fully described above, was sufficiently

      severe and pervasive such that the work environment became so caustic,
        Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 23 of 26




      toxic, and intolerable as to compel the Constructive Discharge of Plaintiff’s

      employment.

89.   The Unlawful Retaliation, as more fully described above, resulted in

      tangible job detriments and/or adverse employment action, as more fully

      described above, including but not limited to the Constructive Discharge of

      Plaintiff’s employment on March 29, 2019.

90.   Unlawful Retaliation was so severe and/or pervasive such that a reasonable

      employee would have found Defendants’ action materially adverse and

      otherwise dissuade a reasonable worker from making or supporting a

      charge of discrimination of engage in other legally protected activity.

91.   The demotion and Unlawful Retaliation, as more fully described above, was

      of a continuing nature and therefore constitutes a continuing violation of

      law up to and including the Constructive Discharge of Plaintiff’s

      employment on March 29, 2019.

92.   Individual Defendant Hricak is liable to Plaintiff in that she, inter alia, aided,

      abetted, incited, compelled and/or coerced Corporate Defendant to act in a

      manner declared unlawful by the PHRA. 43 P.S. § 955(e).

93.   As a direct and proximate result of Defendants’ actions, Plaintiff has

      suffered and will continue to suffer loss of employment, lost wages and
        Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 24 of 26




      benefits, future lost wages and benefits, extreme mental anguish, severe

      anxiety, personal humiliation, painful embarrassment, disruption of

      personal life and loss of enjoyment in life, and claim is made therefor.

94.   Plaintiff is further entitled to recover reasonable attorney fees and

      litigation expenses pursuant to the PHRA, and claim is made therefor.




WHEREFORE, Plaintiff requests this Honorable Court to enter judgment in her

favor and against Defendants, jointly and severally, for:


        i.    Back pay and benefits;

       ii.    Front pay and benefits should reinstatement prove unfeasible;

       iii.   Statutory prejudgment interest;

       iv.    Compensatory damages;

        v.    Punitive damages under Title VII;

       vi.    Reasonable attorney fees and costs;

      vii.    An Order prohibiting Corporate Defendant, its officers, successors

              and assigns, and all persons in active concert or participation with it

              from engaging in sexual harassment, discrimination, disparate
   Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 25 of 26




        treatment, constructive discharge and any other employment

        practice which discriminates on the basis of sex;

viii.   An Order requiring Corporate Defendant to institute and carry out

        policies, practices and programs which provide equal employment

        opportunities for women and which eradicate the effects of past and

        present unlawful employment practices;

 ix.    An Order requiring Corporate Defendant to institute and carry out a

        complaint procedure which encourages employees to come forward

        with complaints regarding violations of its policies against

        discrimination and harassment;

  x.    An Order requiring Corporate Defendant to institute and carry out a

        training program which shall promote supervisor accountability,

        imposing on all managers and supervisory personnel a duty to

        actively monitor the work area to ensure compliance with policies on

        non-discrimination; and requiring all managers and supervisors to

        report any incidents and/or complaints of harassment and/or

        retaliation of which they become aware to the department charged

        with handling such complaints; and
          Case 1:21-cv-00837-YK Document 1 Filed 05/10/21 Page 26 of 26




         xi.   Any other relief that this Court deems just and equitable.



                                               Respectfully submitted,

                                               KREVSKY BOWSER LLC



Dated:         5/10/2021                By:    /s/ Solomon Z Krevsky
                                               Solomon Z Krevsky (PA #72719)
                                               Anthony T Bowser (PA #204561)
                                               20 Erford Road | Suite 300A
                                               Lemoyne, PA 17043
                                               (717) 731-8600
                                               skrevsky@krevskybowser.com
                                               abowser@krevskybowser.com
                                               Attorneys for Plaintiff
